Filed 12/24/20 In re P.V. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re P.V., a Person Coming Under
 the Juvenile Court Law.

 SAN DIEGO COUNTY HEALTH                                         D077410
 AND HUMAN SERVICES
 AGENCY,

           Plaintiff and Respondent,                             (Super. Ct. Nos. J519635,
                                                                 J519635C)
           v.

 Kendra C. et al.,

           Defendants and Appellants;

 Marie C., a minor, etc., et al.,

           Appellants.


         APPEALS from orders of the Superior Court of San Diego County,
Marian F. Gaston, Judge. Affirmed.


         Donna Balderston Kaiser, under appointment by the Court of Appeal,
for Defendant and Appellant Kendra C.
      Elizbeth C. Alexander, under appointment by the Court of Appeal, for
Defendant and Appellant Francisco V.
      Pamela Rae Tripp, under appointment by the Court of Appeal, for
Appellants Marie C. and Athena V.
      Thomas E. Montgomery, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Lisa M. Maldonado, Deputy County Counsel, for
Plaintiff and Respondent.
      This case involves a placement decision over two-year-old P.V. For
most of her life, she has lived with caregivers Brian and Lisa C., who hoped
to adopt her. P.V.’s out-of-state relatives were also prepared to adopt her.
Meanwhile, P.V.’s sisters Marie C. and Athena V., ages four and three
(siblings), lived with a different caregiver, who, likewise, wished to adopt P.V.
      The siblings appeal an order denying a Welfare and Institutions Code

section 3881 petition that requested a change in P.V.’s placement from
caregivers Brian and Lisa to the siblings’ caregiver, Yvette. The siblings
argue it is in P.V.’s best interest to be placed with them in Yvette’s home.
      P.V.’s mother, Kendra C. (Mother), joins siblings’ argument and further
appeals an order terminating her parental rights, contending the juvenile
court erred in not applying the sibling relationship exception (§ 366.26,
subd. (c)(1)(B)(v)). P.V.’s father, Francisco V. (Father), joins in the siblings’
and Mother’s arguments on appeal.
      We conclude the juvenile court did not err and, accordingly, affirm the
orders.




1     Further unspecified statutory references are to the Welfare and
Institutions Code.

                                         2
              FACTUAL AND PROCEDURAL BACKGROUND
         Siblings’ Removal from Parents and Placement with Yvette
      Siblings Marie and Athena were born in May 2016 and July 2017,
respectively. In December 2017, the San Diego County Health and Human
Services Agency (Agency) filed petitions on their behalf based on the parents’
serious domestic violence and neglect, caused or exacerbated by Mother’s
mental illnesses. (§ 300, subds. (b) & (j).) The siblings were declared
dependents, removed from parental custody, and placed with Yvette, a

nonrelative extended family member.2 Yvette had resource family approval
(RFA) for the siblings.
      In October 2018, the parents’ reunification services were terminated
because they had made minimal progress on their case plans. The Agency
began permanency planning for the siblings.
                                  P.V.’s Case
      In mid-November 2018, Mother gave birth to P.V. Shortly after giving
birth, an incident occurred at the hospital wherein Mother allegedly failed to
feed P.V. for five hours and refused the assistance of hospital staff. That,
combined with the parents’ histories and untreated conditions, led quickly to
the Agency’s obtaining a protective custody warrant and filing a petition on
P.V.’s behalf. (§ 300, subd. (b).) Newborn P.V. was detained with foster

parent Dana.3




2    Yvette met Mother through a nonprofit organization that provides
support services. Yvette is described as Marie and Athena’s godmother and
Mother’s long-time mentor.

3    Although it was already contemplated that Yvette was a concurrent
placement for P.V.’s siblings, Yvette informed the Agency that she was not
                                       3
      In December 2018, the Agency filed a jurisdiction/disposition report
that included its placement considerations. At the time, Mother did not want
P.V. placed with Yvette because she thought Yvette had made false
statements, contributing to Mother’s current predicament. Yvette was a
single working mother caring for Athena, Marie, and her two biological
children ages four and five, i.e., four children ranging from one to five years
old. Yvette’s friend, Kriss, had recently moved into Yvette’s home to help
care for all these children. Kriss wished to be considered for placement of
P.V. Yvette, who only had RFA for the siblings, stated that she would
consider placement of P.V. if Kriss was unable but would require assistance.
      In a February 2019 addendum report, Mother had a better outlook on
her relationship with Yvette but still noted Yvette had told her “more than
once” that she could “barely” manage the four children already in her care.
For this reason, Mother was hoping P.V. could be placed with Kriss while
Kriss lived in Yvette’s home. Around the same time, foster parent Dana gave
notice that she could only be a short-term placement option for P.V. The
Agency continued trying to find a concurrent home for P.V. and searching for
relatives to serve as placement options.
      In late February, the court made a true finding on the petition and
assumed dependency jurisdiction over P.V. The court set out the disposition
hearing to see whether the parents would take steps to treat the problems
that led to the siblings’ removal.




interested in providing a permanent home for P.V. because it would be “too
much” for her as a “single mom.”

                                        4
      On March 1, 2019, three-and-a-half month old P.V. was placed with

caregivers Brian and Lisa, and thereafter, continuously resided with them.4
       In mid-March, the Agency located and spoke to Mother’s cousin, April
(Cousin), who lived in Minnesota. Cousin had not kept in touch with Mother
yet was interested in having all three children (P.V. plus siblings) placed with
her and her husband. The assigned social worker began an out-of-state
placement process under the Interstate Compact on Placement of Children
(ICPC; Fam. Code, § 7900 et seq.).
      According to the Agency’s addendum report dated April 11, the parents
were each visiting with P.V., and a few visits occurred with all three children
present. Infant P.V. was too young to interact with her toddler siblings, and
on more than one occasion, the older girls fought with each other, ran around,
and were generally “not gentle enough” toward P.V.
      In April, the juvenile court confirmed P.V.’s dependency and continued
her placement in foster care. Further, the court bypassed reunification
services and set a section 366.26 hearing in August.
      In May, the court held a combined hearing for the siblings and P.V.
The Agency reported that the siblings remained placed with Yvette, and
adoption by Yvette would be the siblings’ recommended permanent plan. The
siblings were doing well but each required certain developmental services,
e.g., occupational therapy, behavior therapy, and/or speech therapy. Further,
Yvette was working to update her RFA to include P.V., having apparently
“changed her mind” about wanting P.V. placed with her. Yvette was initially
resistant to a psychological evaluation required by the Agency, but she now
had one scheduled at month end.


4     Brian also goes by “Christian.”

                                        5
      Cousin and her husband were completing the requirements for foster
licensing in Minnesota and were eager to begin visits with the children.
      P.V. was doing very well as the only child in the care of Brian and Lisa,
who were interested in adopting P.V. as well as her sisters if needed. The
caregivers took P.V. to Marie’s birthday party in Yvette’s home and inquired
of the Agency about sibling visits. Up until then, P.V. sometimes saw her

siblings in the context of parental visits.5 The Agency encouraged the
caregivers to coordinate sibling visits directly with Yvette.
      In August, the parties appeared for P.V.’s section 366.26 hearing, which
the court proceeded to set out for a contested hearing. The Agency’s section
366.26 report, filed prior to the hearing date, assessed P.V. as adoptable,
observed she did not recognize her parents and had no bond with her siblings,
and recommended terminating parental rights. Regarding placement and
adoption, the Agency noted three “strong viable choices” for P.V. and
discussed various considerations at that point in time. Yvette and Cousin

were not yet approved for placement,6 but if they were, Yvette could unite
the sibling group while Cousin was a relative. Brian and Lisa were providing




5     Although P.V. should have seen her sisters on a weekly basis during
parent visits, the parents frequently canceled or “no showed,” resulting in
P.V. having much less than weekly contact with her siblings. During visits
that did occur, the Agency noted that P.V., and even her siblings to an extent,
did not fully understand the nature of their relationship with one another.

6      Yvette was approved for P.V.’s placement under the RFA process on or
soon after the hearing date, after the Agency already filed its report. As part
of its RFA process, the Agency received Yvette’s completed psychological
evaluation and cleared several child welfare referrals involving the siblings
as “unfounded.”

                                        6
excellent care for P.V. but were neither related to her by blood nor the
siblings’ caregivers.
      Brian and Lisa filed caregiver information forms to apprise the court
about P.V. The caregivers reported that Cousin had engaged in several
Skype calls with P.V., Cousin had an extensive family network, and the
caregivers supported P.V.’s (and her siblings’) placement with relatives
despite being sad at the thought of P.V. leaving them. The caregivers
respected P.V.’s connection to her biological family members.
      The caregivers further recommended against changing P.V.’s
placement prior to a final decision on her permanent plan. Brian and Lisa
noted that P.V. initially entered their home showing “significant trauma as
evidenced by extreme dysregulation, high irritability, extreme sleep
difficulties, flat affect, eye gaze aversion and [stiffness] in her arms and legs,”
which they were managing through extensive efforts and providing P.V. with
“comfort and stability.” The caregivers were trying to prevent her from
suffering any unnecessary harm.
      In early September 2019, the caregivers filed a de facto parent

request.7 Yvette filed a section 388 petition requesting placement of P.V. It
was essentially undisputed there had been a change of circumstances given
that Yvette had gained approval to care for all three children. Yvette argued
it was in P.V.’s best interest to be placed with her siblings so they could learn
social skills and develop a strong sibling bond.
      As of mid-September, the Agency’s recommendation for P.V. was her
placement with Cousin, who had been approved to adopt all three children


7     A hearing on the de facto parent request was indefinitely deferred until
the caregivers were ultimately designated P.V.’s prospective adoptive
parents.

                                         7
under the ICPC. The Agency reported that 90 percent of P.V.’s many
extended family members lived in the same area of Minnesota, and ideally,
P.V. would get to know this family. During the same timeframe, Yvette had
one phone conversation with Cousin, which Yvette found off-putting. From
that point on, Yvette declined to have further communications with Cousin,
stating that she did not see a reason for contact and that she had obtained
enough family history from Mother.
      The assigned social worker and caregivers reported that, thus far,
Yvette had shown limited interest in getting to know P.V., such as interest in
P.V.’s preferences, abilities, and routines. In addition, due mostly to
scheduling issues, P.V. had had only one focused “sibling visit” with her
sisters to date, that is, a visit where the three children were focused on
getting to know each other, facilitated by their caregivers, and away from the
biological parents. During this single sibling visit at a park, Athena began to
have a “meltdown,” requiring Yvette to take her back home. Kriss stayed to
complete the visit.
      On the September date set for a pretrial status conference on the
contested section 366.26 hearing, the Agency requested, and all parties
agreed, on a continuance of the section 366.26 trial so that placement issues
could be resolved first. The court made an unopposed prima facie finding on
Yvette’s section 388 petition and set a December trial on the petition and
section 366.26 issues.
      Thereafter, minors’ counsel declared a conflict as to all three children,
and new counsel had to be appointed for P.V., and separately, for the siblings.
The trial dates were continued again without objection, to give new counsel
adequate preparation time.




                                        8
      In the last part of 2019 and continuing in 2020, P.V. experienced
recurring rashes, bronchitis, illnesses, and ear infections that required many
doctor visits, and finally, the surgical insertion of bilateral ear tubes. P.V.’s
caregivers diligently attended to her needs.
      Cousin and her spouse traveled to San Diego to visit P.V., and P.V.
stayed with them in their hotel for two nights. The caregivers met Cousin in
person during this visit; in contrast, Yvette declined a meeting. P.V. also
continued weekly Skype visits with Cousin, facilitated by the caregivers.
      Yvette and the caregivers had a difficult time coordinating their

schedules for sibling visits.8 Brian and Lisa invited Yvette and the siblings
to P.V.’s birthday party. Yvette hesitated on whether she would attend,
decided she would, but ultimately did not attend due to illness. With the
Agency’s assistance, a sibling visit occurred in late December 2019, and from
then on, approximately once a month. During the December visit, P.V. did
not recognize her siblings and Athena had “great difficulty regulating
herself,” as with the prior park visit.
      The Agency filed several addendum reports describing the foregoing
and other events. In its last addendum report filed March 2, 2020, the
Agency changed its placement recommendation from P.V.’s out-of-state
relatives to her current caregivers, discussing in significant detail the




8     The juvenile court faulted no one for these scheduling difficulties. The
three adults were very busy, and sometimes illnesses would prevent a visit
from happening. Lisa was a full-time pediatric occupational therapist, and
Brian is an army veteran who attended full-time graduate school. Yvette was
employed as a psychotherapist in the Los Angeles area though she appeared
to mostly work from home, including on weekends. Everyone’s schedules
fluctuated, and they had their own schedules as well as the children’s
schedules and routines to consider.
                                          9
considerations that led the Agency to believe it was in P.V.’s best interest to
remain placed with Brian and Lisa for adoption.
      For one year—most of P.V.’s life—she had resided with her caregivers,
who demonstrated an exemplary ability to meet her needs, including her
recent need for frequent medical care. The Agency expressly considered
placing the siblings together in Yvette’s home, but reiterated its ongoing
concerns about Yvette—that she had not demonstrated much interest in
getting to know P.V. personally; that Yvette already had two special needs
children in her care (Athena and Marie), and the Agency believed that adding
P.V. could “potentially put all of the children at some risk”; and that P.V. was
strongly bonded to Brian and Lisa, especially after her bout of recent
illnesses. Moreover, the caregivers lived five miles away from Yvette and
intended to maintain P.V.’s sibling relationships. The caregivers had also
demonstrated that they valued P.V.’s relationship with her out-of-state
extended family, where in comparison, Yvette had refused contact with that
family.

                                     Trial9
      Trial on Yvette’s section 388 petition and the section 366.26 issues
occurred over three days in early March 2020. The court received in evidence
numerous Agency reports, caregiver information forms, text messages, e-mail
messages, the assigned social worker Lisa Olimpio’s curriculum vitae, and a




9    By the time of trial, the siblings moved to intervene in P.V.’s case,
requesting the opportunity to participate and present evidence on placement
and adoption issues. The motion was granted.
                                       10
picture of the girls. The court further heard testimony from the social
worker, Yvette, and Brian.
      The social worker testified consistently with the Agency’s reports,
observing that Yvette appeared to have “her hands full” with her current
charges and that she was already at “full capacity” attending to two special
needs children. The worker believed that adding P.V. into the mix,
particularly while she was experiencing medical issues, would “push the
whole household over the edge.”
      Through her testimony, Yvette attempted to establish her ability to
care for all three children and the importance of keeping them together. She
presented her view of the visitation scheduling difficulties. She “had a
problem” with the Agency’s request for her to undergo a psychological
evaluation, but eventually agreed to it. Yvette acknowledged that P.V. was
attached to her current caregivers but believed a transition plan would
alleviate any detriment to P.V. from changing placements.
      Caregiver Brian testified to various aspects of P.V.’s daily life. He
explained why he believed it was in P.V.’s best interest to stay with him and
his wife, including that P.V. was genuinely attached to them and that they
were supportive of all of P.V.’s existing relationships—biological parents,
siblings, and relatives. Brian testified about the visitation scheduling
difficulties that had arisen due to Yvette’s availability during certain
weekday mornings, which conflicted with him and his wife’s full-time work
and school schedules; he did not fault or blame anyone for these scheduling
issues. Brian thought that P.V. did not recognize Yvette but likely recognized
her sisters and out-of-state relatives.
      After carefully reviewing the evidence and hearing counsel’s
arguments, the court denied Yvette’s section 388 petition, finding it in P.V.’s


                                          11
best interest to remain placed with her current caregivers. The court
emphasized that P.V. had thrived in the stable, loving care of her caregivers
for over a year, finding Brian “credible in every aspect of his testimony.” The
court detailed the case history and basis for its decision, noting that P.V. had
had little or no contact with Yvette. Although mindful of P.V.’s sibling
relationships, the court discussed that P.V. “does not share common
experiences with Marie and Athena and does not have a bond with them that
competes with the bond she has with Brian and Lisa.”
      Moving on to the section 366.26 issues, the court found P.V. adoptable
by clear and convincing evidence, terminated parental rights, and determined
no exception to termination of parental rights applied. Regarding the sibling
relationship exception, the court discussed that, from P.V.’s perspective, the
benefits of adoption outweighed any negative effect from a severed sibling
relationship. The court found “no reason to disbelieve the statements of the
current caregivers that they want to facilitate the sibling relationship.”
Brian and Lisa were granted prospective adoptive parent status.
      The siblings, Mother, and Father appealed the order denying Yvette’s
section 388 petition and the order terminating parental rights.
                                 DISCUSSION
I.    Section 388 Petition
      A.    Standing to Appeal
      Preliminarily, the Agency argues the parents lack standing to appeal
the juvenile court’s denial of Yvette’s section 388 petition. In response,
Mother and Father claim they possess standing because if P.V. had been
placed with Yvette, they believe the section 366.26 hearing would have been
continued and the juvenile court may have chosen a permanent plan other




                                       12
than adoption. Thus, the parents argue that a change in P.V.’s placement
may have preserved their parental rights.
      “Not every party has standing to appeal every appealable order.
Although standing to appeal is construed liberally, and doubts are resolved in
its favor, only a person aggrieved by a decision may appeal. [Citations.] An
aggrieved person, for this purpose, is one whose rights or interests are
injuriously affected by the decision in an immediate and substantial way, and
not as a nominal or remote consequence of the decision.” (In re K.C. (2011) 52
Cal.4th 231, 236 (K.C.).)
      “A parent’s appeal from a judgment terminating parental rights confers
standing to appeal an order concerning the dependent child’s placement only
if the placement order’s reversal advances the parent’s argument against
terminating parental rights.” (K.C., supra, 52 Cal.4th at p. 238; see In re
Esperanza C. (2008) 165 Cal.App.4th 1042, 1061-1062 [resolution of
placement issue had potential to alter the decision to terminate parental
rights]; In re H.G. (2006) 146 Cal.App.4th 1, 18 [child’s removal from
grandparents’ custody could impact order terminating parental rights].)
      In this case, Mother and Father possess no “legally cognizable interest”
in P.V.’s placement with siblings unless reversing that order (i.e., placing
P.V. with siblings) would potentially alter the decision to terminate their
parental rights. (K.C., supra, 52 Cal.4th at p. 237.)
      We conclude the parents lack standing to appeal the placement order.
If P.V. had been placed with the siblings in Yvette’s home, there would be no
basis for the parents to assert the sibling relationship exception to
termination of parental rights, which was their only plausible argument for




                                       13
maintaining parental rights.10 In fact, the siblings’ counsel conceded at trial
that if P.V. was placed with her siblings in Yvette’s home, then “it would be
impossible to show interference with the sibling relationship” to support the
relevant exception to termination of parental rights. (Regarding the
exception, see section II, post.)
      P.V. is adoptable, and Yvette wished to adopt her just as she was
intending to adopt the siblings. Had P.V. been placed in Yvette’s home, her
relationship with siblings would suffer no interference, and the court would
have proceeded to terminate parental rights. (See In re A.K. (2017) 12
Cal.App.5th 492, 500 [finding that father’s parental rights would have been
terminated even if minor had been placed with a relative].)
      Nonetheless, we address the order denying Yvette’s section 388 petition
because it is properly raised by the siblings.
      B.     Legal Principles
      1.     Statutory Scheme
      “Various statutes require the court to consider sibling relationships in
rendering placement decisions.” (In re Luke M. (2003) 107 Cal.App.4th 1412,
1420 (Luke M.).) “As with relative placement, placement with siblings is a
legislative goal that does not create a mandatory duty. It is a factor to be
considered in making the discretionary foster care placement.” (County of
Los Angeles v. Superior Court (2002) 102 Cal.App.4th 627, 642 [analyzing
several statutes, including section 16002, and determining that the county
had no mandatory duty to place dependent child with siblings].)



10    The parents also asserted the beneficial parental relationship exception
to termination of parental rights, but that exception certainly did not apply
given the parents’ failure to maintain regular visitation with P.V. and lack of
a cognizable parent-child relationship.
                                       14
      For example, under section 306.5, the “social worker shall, to the extent
that it is practical and appropriate, place the [detained] minor together with
any siblings or half-siblings who are also detained or include in the report
prepared pursuant to Section 319 a statement of his or her continuing efforts
to place the siblings together or why those efforts are not appropriate.”
(Italics added.)
      Similarly, section 16002 states the legislative intent to “ensure the
preservation and strengthening of the child’s family ties by ensuring that
when siblings have been removed from their home, . . . the siblings will be
placed in foster care together, unless it has been determined that placement
together is contrary to the safety or well-being of any sibling. The
Legislature recognizes that in order to ensure the placement of a sibling
group in the same foster care placement, placement resources need to be
expanded.” (§ 16002, subd. (a)(1), italics added.) The Agency is required to
“make a diligent effort in all out-of-home placements of dependent
children . . . including those with relatives, . . . to develop and maintain
sibling relationships. If siblings are not placed together in the same home,
the social worker . . . shall explain why the siblings are not placed together
and what efforts he or she is making to place the siblings together . . . .”
(§ 16002, subd. (b).)
      Similarly, where “the court has ordered removal of the child from the
physical custody of the child’s parents pursuant to Section 361, the court
shall consider whether there are any siblings under the court’s
jurisdiction, . . . the nature of the relationship between the child and their
siblings, the appropriateness of developing or maintaining the sibling
relationships pursuant to Section 16002, and the impact of the sibling
relationships on the child’s placement and planning for legal permanence.”


                                        15
(§ 361.2, subd. (j); see also § 366, subd. (a)(1)(D)(i) [directing juvenile court to
consider the same matters at review hearings].)
      Nevertheless, the consideration of sibling relationships cannot be done
“in a vacuum.” (Francisco G. v. Superior Court (2001) 91 Cal.App.4th 586,
597.) “[T]he underlying purpose of dependency law is to protect the welfare
and best interests of the dependent child. [Citations.] Accordingly, the
purpose of any dependency hearing is to determine and protect the child’s
best interests.” (Luke M., supra, 107 Cal.App.4th at pp. 1424-1425.)
      The best interest standard considers the minor’s current circumstances
based on all available evidence. (In re L.M. (2019) 39 Cal.App.5th 898, 911.)
“[T]he purpose of the best interest standard is to ‘maximize a child’s
opportunity to develop into a stable, well-adjusted adult.’ ” (Ibid.) The court
should consider the long-term nurturing and growth of the child, as well as
the child’s future physical, mental, and emotional needs. (Ibid.)
      2.     Standard of Review
      Under section 388, a person having an interest in a dependent child
may petition to modify a prior order “upon grounds of change of circumstance
or new evidence.” (§ 388, subd. (a)(1); see Cal. Rules of Court, rule 5.570(a).)
      At a hearing on a section 388 petition seeking to change a child’s
placement, the moving party must show a change of circumstances or new
evidence and that a change in placement is in the child’s best interests. (In re
Stephanie M. (1994) 7 Cal.4th 295, 317 (Stephanie M.).)
      We review the juvenile court’s ruling on a section 388 petition for abuse
of discretion. (Stephanie M., supra, 7 Cal.4th at p. 318.) Reversal is
appropriate only if we find the court has made an arbitrary, capricious or
“patently absurd” determination. (Ibid.) We do not inquire whether
substantial evidence would have supported a different order, nor do we


                                         16
reweigh the evidence and substitute our judgment for that of the lower court.
(Id. at pp. 318-319.) We ask only whether the court abused its discretion
with respect to the order it actually made. (In re M.H. (2018) 21 Cal.App.5th
1296, 1305 [“The trial court’s determination that the proposed change in
placement was not in the child’s best interest will not be disturbed unless an
abuse of discretion is clearly established.”]; In re Jasmine D. (2000) 78
Cal.App.4th 1339, 1351.)
      C.    Analysis
      Applying the foregoing principles, we cannot say the court’s decision
was “patently absurd.” The change of circumstances is undisputed. The
court found, however, an insufficient showing that changing P.V.’s placement
was in her best interests. The court carefully considered all relevant
evidence and rendered a thoughtful decision.
      The court considered that, given the passage of time, P.V. had grown
securely and closely bonded to Brian and Lisa. They deeply loved her and
would do anything for her. P.V. was thriving in their care, and she relied on
them. Brian testified that P.V. would be “devastated” if separated from him
and his wife; indeed, all testifying witnesses essentially believed that P.V.
was attached to her caregivers and that she would suffer some degree of
disruption, instability, or detriment from being separated from them. The
court also considered Brian and Lisa’s proven support for P.V.’s relationships
with the siblings and extended family.
      In contrast, Yvette had no relationship of consequence with P.V. Since
case inception, the Agency was concerned that Yvette had her “hands full”
with four young children already in her care and, for whatever reason, had




                                       17
shown limited interest in getting to know P.V. personally.11 Furthermore,
Yvette was reluctant to interact with P.V.’s extended family.
      On reply, the siblings assert that P.V. will suffer “long-term
devastation” from having her sibling relationships severed. There is not a
shred of evidence to support this assertion, and as we discuss post,
substantial evidence supports that the relationships will continue.
      Consistent with the law, the court considered P.V.’s sibling
relationships in deciding her placement. The court noted that P.V. “does not
have a bond with [the siblings] that competes with the bond she has with
Brian and Lisa” and, regardless, the caregivers valued biological
relationships and lived only a few miles away from Yvette. In totality, the
court found that Yvette had not demonstrated it was in P.V.’s best interest to
change placements. This was not an abuse of discretion. (In re M.H., supra,
21 Cal.App.5th at pp. 1305-1306 [juvenile court faced with two good
placement options did not abuse its discretion in selecting one].)
II.   Sibling Relationship Exception to Termination of Parental Rights
      Mother, joined by Father, argues the juvenile court erred in not
applying the sibling relationship exception to termination of parental rights.
We do not find merit in the parents’ position.



11    Mother complains of the Agency’s RFA process and questions why the
Agency did not place P.V. with Yvette on a temporary emergency basis. As
we have discussed, Mother lacks standing to raise these issues. In any event,
the record indicates why P.V. was not placed with Yvette on an emergency
basis at various points in time, including that P.V. needed a concurrent home
(not a temporary placement); she was placed in a concurrent home as of
March 1, 2019; and for the latter part of the case, the Agency was
recommending P.V.’s placement with approved relatives and awaiting a court
decision on the matter. P.V.’s placement with her caregivers also should not
have prevented Yvette from getting to know P.V., as exemplified by Cousin.
                                      18
      A.    Legal Principles
      If a juvenile court finds that a child is likely to be adopted, adoption
must be ordered unless there is a “compelling reason” to apply one of the
statutorily enumerated exceptions. (§ 366.26, subd. (c)(1)(B).) One of the
specified exceptions is the sibling relationship exception, which applies
where, “[t]here would be substantial interference with a child’s sibling
relationship, taking into consideration the nature and extent of the
relationship, including, but not limited to, whether the child was raised with
a sibling in the same home, whether the child shared significant common
experiences or has existing close and strong bonds with a sibling, and
whether ongoing contact is in the child’s best interest, including the child’s
long-term emotional interest, as compared to the benefit of legal permanence
through adoption.” (§ 366.26, subd. (c)(1)(B)(v).)
      Employing a two-step process, the juvenile court first determines
whether terminating parental rights would substantially interfere with the
sibling relationship. (In re L.Y.L. (2002) 101 Cal.App.4th 942, 952 (L.Y.L.).)
If this first requirement is met, “the court is then directed to weigh the child’s
best interest in continuing that sibling relationship against the benefit the
child would receive by the permanency of adoption.” (Ibid.; § 366.26,
subd. (c)(1)(B)(v).) “[E]ven if adoption would interfere with a strong sibling
relationship, the court must nevertheless weigh the benefit to the child of
continuing the sibling relationship against the benefit the child would receive
by gaining a permanent home through adoption.” (In re Celine R. (2003)
31 Cal.4th 45, 61 (Celine R.).)
      The parent opposing adoption has the burden of proving the statutory
exception for sibling relationships applies. (In re Daniel H. (2002)
99 Cal.App.4th 804, 813 (Daniel H.).) This is considered “a heavy burden.”


                                       19
(Ibid.) The authors of the legislation adding the sibling relationship
exception envisioned that its applicability would “ ‘likely be rare,’ ” meaning
“that the child’s relationship with his or her siblings would rarely be
sufficiently strong to outweigh the benefits of adoption.” (L.Y.L., supra,
101 Cal.App.4th at p. 950.) The sibling relationship exception is “evaluated
from the perspective of the child who is being considered for adoption, not the
perspective of that child’s siblings.” (In re D.O. (2016) 247 Cal.App.4th 166,

174 (D.O.).)12
      We review the court’s factual findings underlying the sibling
relationship exception for substantial evidence and the court’s weighing of
competing interests for an abuse of discretion. (In re Isaiah S. (2016)
5 Cal.App.5th 428, 437-438 (Isaiah S.); D.O., supra, 247 Cal.App.4th at

p. 174.)13
      B.     Analysis
      1.     Substantial Interference With Sibling Relationship
      “To show a substantial interference with a sibling relationship the
parent must show the existence of a significant sibling relationship, the
severance of which would be detrimental to the child. Many siblings have a
relationship with each other, but would not suffer detriment if that


12     If the court finds that the sibling relationship exception applies, it must
select legal guardianship or long-term foster care rather than adoption.
(§ 366.26, subd. (c)(4)(A).)

13    The question of what standard of appellate review applies to another
statutory exception to adoption (the beneficial parental relationship
exception) is currently pending before our Supreme Court. (In re
Caden C. (2019) 34 Cal.App.5th 87, review granted July 24, 2019, S255839.)
Under either the substantial evidence or abuse of discretion standards of
review, we would conclude the juvenile court did not err in declining to apply
the sibling relationship exception in the circumstances of this case.
                                       20
relationship ended. If the relationship is not sufficiently significant to cause
detriment on termination, there is no substantial interference with that
relationship.” (L.Y.L., supra, 101 Cal.App.4th at p. 952.)
      In this case, substantial evidence supports the trial court’s conclusion
that the sibling relationship exception does not apply. The record supports
both (1) a finding that there would be no interference with the siblings’
relationship, and (2) a finding that P.V. would not suffer detriment if her
relationship with the siblings ended.
      First, there is substantial evidence in the record to support a finding
that terminating the parents’ rights and ordering adoption would not
substantially interfere with P.V.’s sibling relationships. The juvenile court
found Brian’s testimony “credible in every aspect,” and, while not dispositive,
that P.V.’s caregivers intended to facilitate her existing relationship with
siblings. This is an appropriate factor for the juvenile court to consider in
analyzing the sibling relationship exception. (See, e.g., D.O., supra,
247 Cal.App.4th at p. 175 [juvenile court may consider assurances of
continued sibling visits in determining whether there will be substantial
interference with a sibling relationship]; In re Jacob S. (2002)
104 Cal.App.4th 1011, 1019 [there was “no evidence that the relationships
between any of the siblings will necessarily cease upon termination of
parental rights,” where prospective adoptive parents were willing to allow
siblings to continue their relationship].) There was evidence from the social
worker, Brian, and even Yvette that sibling visits would continue. The
juvenile court could properly credit this evidence and reject Mother’s

assertion that the caregivers were making “hollow promises.”14


14    Mother argues that the foster parents did little or nothing to cooperate
with Yvette in arranging sibling visitation. That is not a fair inference from
                                        21
      Second, there is no substantial evidence of a bond between the children
or that P.V. would suffer detriment on terminating her sibling relationships.
(See L.Y.L., supra, 101 Cal.App.4th at p. 952.) P.V. was about 15 months old
at the time of hearing. She had never lived with her sisters and was too
young to have meaningful interactions with them. They did not share
common interests or have an emotional connection. P.V. thrived in the home
of her caregivers, apart from her siblings. The parties agree that ongoing
contact between the siblings is beneficial, and visits are expected to continue.
The evidence amply supports a finding that P.V. would not suffer detriment
from severing her sibling relationships. (Ibid.)
      Mother points to some evidence in the record of a bond between P.V.
and the siblings. On appeal, however, we review the record to determine
whether substantial evidence supports the juvenile court’s ruling, not
Mother’s position. In any event, the evidence Mother references shows the
siblings’ perspective, that is, the siblings may have had a greater awareness
and fondness for their baby sister. However, in analyzing the sibling
relationship exception, our focus is on the benefits and burdens to the
adoptive child, not the siblings. (Celine R., supra, 31 Cal.4th at p. 54.) We
reject Mother’s arguments based on this record.
      2.    Benefits of Adoption Versus Maintaining Sibling Relationship
      We further conclude the court did not abuse its discretion in finding
that the benefits of adoption outweighed the benefits of P.V.’s sibling
relationships.




the record, and in any event, the court believed Brian’s testimony regarding
his and his wife’s efforts to arrange visitation. We do not make credibility
determinations or reweigh evidence on appeal.

                                       22
      The purpose of the sibling relationship exception is to “preserv[e] long-
standing relationships between siblings which serve as anchors for dependent
children whose lives are in turmoil.” (In re Erik P. (2002) 104 Cal.App.4th
395, 404 [sibling relationship exception did not apply for child removed as a
newborn].) Here, the siblings never served as “anchors” for P.V. They were
removed before P.V. was born, and the children were not raised together. All
three girls are young and egocentric. Due mostly to her age and
circumstances of removal, P.V. relied almost entirely on her prospective
adoptive parents to meet her emotional and other needs.
      The court considered P.V.’s need for stability and permanence. She
came to Brian and Lisa with certain developmental concerns. In the
caregivers’ home, P.V. achieved her milestones and overcame challenging
medical issues. P.V. grew strongly attached to Brian and Lisa, who have
shown they prioritize P.V.’s interests. The caregivers were also supportive of
P.V.’s existing relationships with her extended family. The court could
reasonably conclude that P.V.’s well-being was better served by the
permanency of adoption rather than ongoing sibling contact.
      Mother argues that the three children had positive, healthy
interactions. This is relevant but fails to establish that the court abused its
discretion when it weighed this factor against the benefits of adoption. (See
In re Daisy D. (2006) 144 Cal.App.4th 287, 293 [“[A]lthough the [child] clearly
enjoyed the time she spent with her half siblings, there was no evidence that
the detriment she might suffer if visits ceased presented a sufficiently
compelling reason to forgo the stability and permanence of adoption by
caretakers to whom she was closely bonded.”].)
      Mother further faults the Agency for “irregular visitation” between P.V.
and the siblings. The juvenile court, however, was unwilling to blame the


                                       23
Agency, finding it committed “no error.” We agree with this assessment. In
the beginning of the case, neither Yvette nor Mother wanted P.V.’s placement
with Yvette. The Agency understandably looked elsewhere, considering
placement of all three children out of state, with relatives. Furthermore,
when Yvette changed her mind about placement, she still needed an RFA
update. The children were seeing each other during parent visits. The social
worker explained that she communicated her expectation to the respective
caregivers, who are competent adults, to coordinate their schedules for
sibling visits, and that when they needed her help, she stepped in. Yvette
and the caregivers were in fact contacting each other to try and schedule
sibling visits but were hindered by their conflicting schedules and sometimes,
an adult’s or child’s illness. The social worker did not behave irresponsibly.
      To summarize, given the limited nature and strength of the sibling
bond between P.V. and the siblings, the juvenile court had substantial
evidence to support its finding that their relationship was not so significant
that its loss would be detrimental, and the court did not abuse its discretion
in determining that the benefits to P.V. of adoption outweighed any bond she
might have with the siblings. This was not an appropriate case for
application of the statutory exception. (§ 366.26, subd. (c)(1)(B).)




                                       24
                               DISPOSITION
    The orders are affirmed.




                                             BENKE, Acting P. J.

WE CONCUR:




HALLER, J.




GUERRERO, J.




                                   25